OFFICE ACTION

Withdrawal of Finality
As explained in the Applicant-Initiated Interview Summary mailed on 02 August 2021, the applicant's request for reconsideration of the 35 USC 103 rejection of claim 23, from the Office Action mailed on 12 July 2021, was found to be persuasive.  As such, that rejection is being withdrawn.  Accordingly, the finality of the Office Action of 12 July 2021 is withdrawn.

Non-Compliant Amendment – 37 CFR § 1.121
Upon reviewing the Response to Final Office Action Pursuant to AFCP 2.0 filed 12 August 2021, it has come to the attention of the examiner that the listing of claims in the Response does not include the text of all of the pending claims, thus the amendment cannot be entered and acted upon by the examiner.
For example, at least the version of claim 1 of the Response filed 12 August 2021 does not include all of the text from the version of claim 1 from the Response to Non-Final Office Action filed 28 April 2021.  See, for example, at least the "database reconciliation" and "if a sensor-data-detected user preference" limitations from claim 1 of the Response filed 28 April 2021.  The Response filed 12 August 2021 does not include markings indicating that the missing text is being deleted.  Please note, claim 1 is highlighted here as one example. It is possible that other inconsistencies may be present in the claims of the Response filed 12 August 2021, and as such the applicant is encouraged to compare all of the claims of the Response filed 12 August 2021 to their corresponding claims of the Response filed 28 April 2021 to ensure there is consistency and the record is clear.

Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor, can be reached at (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624